t c memo united_states tax_court timothy c sadlier petitioner v commissioner of internal revenue respondent docket no filed date timothy c sadlier pro_se willie fortenberry jr for respondent memorandum opinion colvin judge this case is before the court on respondent's motion for summary_judgment under rule on date respondent filed a motion for summary_judgment to sustain the adjustments to income and additions to tax determined in the notice_of_deficiency timothy c sadlier failed to appear at the calendar call on date and no one appeared on his behalf we decide this motion on the basis of the parties' pleadings admissions written submissions and other acceptable materials for reasons stated below we grant respondent's motion background petitioner lived in florida when he filed the petition in this case by notice_of_deficiency dated date respondent determined that petitioner has a deficiency in federal_income_tax and an addition_to_tax and penalties as follows addition_to_tax and penalties year deficiency sec_6651 sec_6662 sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure respondent determined that all but dollar_figure of the deficiency was attributable to fraud respondent also determined that petitioner was liable for a penalty for negligence under sec_6662 for this dollar_figure part of the deficiency on date respondent filed an answer to petitioner's amended petition in it respondent alleged further answering the amended petition and in support of the determination that a part or all of the underpayment_of_tax required to be shown on the petitioner's income_tax return for the taxable_year is due in whole or in part to fraud with the intent on the part of the petitioner to evade tax the respondent alleges a prior to and during the year petitioner timothy charles sadlier was extensively involved in gambling especially horse and dog races also prior to and during petitioner was involved in other business activities whether illegal or legal which required the reporting of income b during the year the petitioner derived unreported taxable_income from the aforementioned business activities as well as additional unreported rental income and interest_income c the records maintained by petitioner for the taxable_year were inadequate in that they were incomplete and failed to disclose all sources of income and did not properly reflect the correct taxable_income of petitioner d the petitioner's failure to maintain complete and accurate records of his income-producing activities and his failure to produce complete and accurate records for respondent in connection with the examination of his income_tax return for the taxable_year were fraudulent acts conducted by petitioner with the intent to evade tax for the taxable_year e because of the petitioner's failure to maintain adequate books_and_records of his income- producing activities his refusal to cooperate with respondent's examining agents and his failure to voluntarily report his federal_income_tax for the taxable_year the respondent has determined the petitioner's correct taxable_income for the taxable_year by the use of a combination sources and application of funds and specific item method of reconstructing income in making her determination the respondent has utilized all records memoranda and other sources of information which were available f petitioner is an admitted gambler of many years and was clearly aware that all gambling income was includable in income in the year of receipt g petitioner also had an extensive history of arrest involving the distribution of marijuana paraphernalia h during petitioner received the following sources of funds totaling dollar_figure tax_year sources of funds interest_income per return dollar_figure rental income per return big_number rental income increase herein gambling winnings per return big_number sch c reentries gross_receipts per return sch c reentries gr receipts big_number increase herein big_number reimbursement from new horizons big_number ncnb acct balance big_number big_number horse sale proceeds per return loan from mother big_number big_number credit card cash advances total dollar_figure i during petitioner had the following application of funds totaling dollar_figure application of funds tax_year withholding credits per return dollar_figure sch c reentries purchases per return sch c reentries purchases decrease herein sch c reentries expenses per return sch e expenses per return sch e depreciation per return loan to new horizons personal expenses ncnb acct balance total big_number big_number big_number big_number big_number big_number big_number dollar_figure j for the year petitioner had unexplained applications of funds in excess of sources of funds in the amount of dollar_figure which petitioner failed to report on his fraudulent delinquent income_tax return filed for the taxable_year all with the intent to evade tax for the period k for petitioner failed to report bartered rental income in the amount of dollar_figure all with the intent to evade tax for the period l petitioner failed to report income from the operation of the business re-entries consignment shop in the amount of dollar_figure for all with the fraudulent intent to evade tax for the period m petitioner filed his return on date with the knowledge that he clearly failed to report all income received for the year whether illegal or legal all with the fraudulent intent to evade tax for the year n petitioner failed to report taxable_income of dollar_figure for taxable_year all with the fraudulent intent to evade tax for the year o petitioner failed to report his tax_liability in the amount of dollar_figure for all with the fraudulent intent to evade tax for the year p a part or all of the underpayment_of_tax which petitioner was required to show on his income_tax return for the taxable_year is due to fraud further answering the amended petition and in the alternative to the additions to the tax for the taxable_year due from the petitioner under the provisions of sec_6663 and in support of respondent's claim for additions to the tax for the taxable_year under the provisions of sec_6662 in the amount totaling dollar_figure the respondent alleges as follows a petitioner was clearly aware that when he filed his delinquent income_tax return that he had not reported all the income received by him for the taxable_year b petitioner's failure_to_file timely a return for and report his income received during the year and petitioner's underpayment of income_tax for the taxable_year were due to negligence and the intentional_disregard_of_rules_and_regulations as is more fully set forth by the facts in paragraph above which facts are incorporated herein by reference petitioner did not file a reply to respondent's allegations on date respondent filed a motion under rule c to have the undenied allegations of fact deemed admitted by notice of filing dated date the court directed petitioner to file a reply on or before date petitioner did not respond we granted respondent's motion on date on date we ordered petitioner to file a response to respondent's motion for summary_judgment petitioner did not do so a summary_judgment and deemed admissions discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 we grant summary_judgment if the pleadings answers to interrogatories depositions admissions affidavits and any other acceptable materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 9th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the commissioner may carry the burden_of_proof by undenied facts deemed admitted under rule c 77_tc_334 70_tc_562 affd without published opinion 621_f2d_439 5th cir 62_tc_260 if facts are deemed admitted under rule c the commissioner may move for judgment on the issues including fraud on the basis of the facts deemed admitted under rule summary_judgment 73_tc_736 b deficiency respondent seeks summary_judgment that the deficiency and addition_to_tax and penalties determined in the notice_of_deficiency be sustained the allegations in respondent's answer to petitioner's amended petition were deemed admitted under rule c when we granted respondent's motion on date on the basis of those deemed admissions respondent seeks to hold petitioner liable for the deficiency in income_tax and addition_to_tax and penalties respondent determined in the notice_of_deficiency we conclude that there are no genuine issues of material fact and that respondent is entitled to judgment sustaining respondent's determination of the deficiency and addition_to_tax and penalties for as a matter of law c fraud respondent determined that petitioner is liable for fraud under sec_6663 respondent affirmatively pled fraud and the facts in support of fraud in the answer respondent has the burden of proving by clear_and_convincing evidence that some part of the underpayment for the year in issue was due to fraud sec_6663 sec_7454 rule b respondent must establish that petitioner underpaid tax and that part of the underpayment was due to fraud sec_6663 the deemed admissions under rule c establish that petitioner underpaid tax for in the amount determined by respondent doncaster v commissioner supra respondent must prove by clear_and_convincing evidence that petitioner had fraudulent intent 94_tc_654 fraud means actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 or the intentional commission of an act for the specific purpose of evading a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 the deemed admissions also establish that petitioner did not report all of his income the courts have developed a number of objective indicators or badges_of_fraud 91_tc_874 several badges_of_fraud are present in this case a large understatement of income inadequate records and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg tcmemo_1969_48 large understatement of income the deemed admissions establish that petitioner knowingly underreported dollar_figure in income for that he derived from business gambling and barter activities and that he knew that gambling income was includable in income in the year of receipt inadequate records a taxpayer's failure to maintain accurate records is a badge of fraud 301_f2d_484 5th cir affg tcmemo_1959_172 295_f2d_336 5th cir affg 31_tc_690 the deemed admissions establish that petitioner's records were incomplete and did not disclose all of his sources of income failure to cooperate with tax authorities a taxpayer's failure to cooperate with the commissioner's examining agents is a badge of fraud bradford v commissioner supra the deemed admissions establish that petitioner refused to cooperate with respondent's examining agents forcing them to use alternative methods to reconstruct petitioner's income respondent has established by clear_and_convincing evidence that petitioner intended to evade tax we conclude that petitioner is liable for the fraud_penalty under sec_6663 for and that dollar_figure of the underpayment for was due to fraud in the memorandum of authorities in support of the motion for summary_judgment respondent conceded that dollar_figure of the underpayment for was not due to fraud respondent contends that this amount is due to negligence under sec_6662 the deemed admissions establish that petitioner is liable for the negligence_penalty as to the dollar_figure because petitioner failed to keep adequate_records and negligently failed to report income we will grant respondent's motion for summary_judgment to sustain the adjustments to income and addition_to_tax and penalties determined in the notice_of_deficiency an appropriate order and decision will be entered
